Citation Nr: 1233088	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation higher than 20 percent for peripheral neuropathy, right lower extremity. 

2. Entitlement to an evaluation higher than 20 percent for peripheral neuropathy, left lower extremity. 

3. Entitlement to an evaluation higher than 10 percent for peripheral neuropathy, right hand. 

4. Entitlement to an evaluation higher than 10 percent for peripheral neuropathy, left hand. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 




REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying entitlement to the benefits sought on appeal. 

In August 2010, the Veteran's attorney provided additional evidence comprised of records of private neurological treatment, accompanied by a waiver of RO initial consideration of the evidence. The Board hereby accepts this new evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

The claims for increased evaluation for peripheral neuropathy of the upper and lower extremities are being decided. The remaining issue of a TDIU is addressed        in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.






FINDINGS OF FACT

1. Peripheral neuropathy, right lower extremity, involves no more than moderate incomplete paralysis of the sciatic nerve.

2. Peripheral neuropathy, left lower extremity, involves no more than moderate level impairment.

3. Peripheral neuropathy, right hand, involves no more than mild incomplete paralysis of the ulnar nerve. 

4. Peripheral neuropathy, left hand, involves no more than mild level impairment.


CONCLUSIONS OF LAW

1. An evaluation higher than 20 percent for peripheral neuropathy, right lower extremity, is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2012).

2. An evaluation higher than 20 percent for peripheral neuropathy, left lower extremity, is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2012).

3. An evaluation higher than 10 percent for peripheral neuropathy, right hand,            is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8516 (2012).



4. An evaluation higher than 10 percent for peripheral neuropathy, left hand,             is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8516 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The RO has issued March 2007 VCAA correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional          VA medical records, private treatment records and other Federal records.                  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the October 2008 rating decision              on appeal, and thus met the standard for timely notice. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, including through obtaining VA and private outpatient records. The RO has also arranged for the Veteran to undergo VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                In furtherance of his claim, the Veteran provided personal statements. He declined the opportunity for a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The language to the VA rating criteria at 38 C.F.R. § 4.124a, states that neurological disabilities are to be evaluated in proportion to the impairment of motor, sensory, or mental function. Generally also, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran's peripheral neuropathy of the right and left lower extremities is evaluated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520, for impairment to the sciatic nerve. Under that diagnostic code, a maximum 80 percent evaluation is assignable for complete paralysis to this nerve group, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. Further evaluations may be assigned for incomplete paralysis of this nerve group, when severe in degree,          with marked muscular atrophy, warranting a 60 percent rating; moderately severe, warranting a 40 percent rating; moderate, a 20 percent rating; and mild, a 10 percent rating.
As for peripheral neuropathy involving the right and left hands, this condition for each affected extremity has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for impairment to the ulnar nerve. Pursuant to Diagnostic Code 8516,   a 10 percent rating is warranted when there is mild incomplete paralysis of the ulnar nerve in the major or minor upper extremity. Moderate incomplete paralysis corresponds to a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity. Severe incomplete paralysis corresponds to a 40 percent rating when involving the major extremity, and 30 percent rating when involving the minor extremity. Complete paralysis of the ulnar nerve of the major upper extremity is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist. This will warrant a 60 percent rating for a major extremity, and 50 percent rating for a minor extremity.

The Veteran filed his informal claim for increased rating for bilateral peripheral neuropathy of the upper and lower extremities in February 2007. 

Originally, service connection was granted many years previously for the peripheral neuropathy condition as a separate disability evaluation for service-connected residuals of cold injury in military service. See 38 C.F.R. § 4.104, Diagnostic Code 7122, cold injury residuals (providing for separate evaluation of other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are directly used to support an evaluation under diagnostic code 7122). It should be emphasized that at no point has the Veteran contested the assigned evaluations for his cold injury residuals themselves, just the peripheral neuropathy associated with the underlying cold injury residuals.  

Pertinent evidence consists of the report of a February 2008 VA Compensation and Pension examination for neurological evaluation, during which the Veteran reported having numbness and tingling on both legs and feet on and off. He denied any painful neuropathy symptoms. He denied any numbness of the hands or upper extremities. He did complain of constant numbness of both feet, which was aggravated by walking. A neurological examination was completed. The Veteran subjectively felt less pinprick sensation on both hands; however, no objective sensory loss was detected on the hands or upper extremities. On the lower extremities, there was a mild to moderate degree of sensory loss on both feet distally and symmetrically; again, this was more subjective than objective. Timed variation sense was diminished on both big toes. Romberg's test was negative. The impression was peripheral neuropathy of both lower extremities, etiology unclear. The VA examiner further commented that the neuropathy symptoms on the lower extremities were of a mild to moderate degree. According to the Veteran, it used to be intermittent, and now he was having constant numbness of the feet. There     were no painful neuropathy symptoms. The etiology was unclear; however, the Veteran did also have a longstanding history of alcohol dependence along with a history of frostbite and cold injury residuals on the feet. An EMG test was ordered for further clarification, which showed an abnormal study, with electrodiagnostic evidence suggestive of C6-7 and right L5-S1 radiculopathies. There was no electrodiagnostic evidence of large fiber peripheral polyneuropathy at that time.

The June 2008 correspondence of Dr. Y.C.Z., private neurologist, states that         the Veteran had been under evaluation for carpal tunnel syndrome and polyneuropathy, and his prognosis was fair.

The January 2010 neurological evaluation from Dr. M.P.V., another neurologist, indicates that the Veteran's chief complaint was of numbness in the feet and hands. By the Veteran's report, the numbness in his upper and lower extremities began four to five months after cold exposure in service, and had been continuous since that time. He sometimes noted decrease in his grip strength, but manipulation        with his hands was normal and his gait was normal. He had no absolute pain.                    A neurologic exam was completed which showed as far as motor function, individual muscle strength testing of each extremity was normal. Muscle tone was normal. As for coordination, there were normal rapid alternating movements,           no tremor, no clumsiness, no involuntary movements, and normal finger to nose and heel to shin. As for reflexes, individual deep tendon reflexes were tested for each extremity and were normal, and plantar reflexes were normal. Gait and balance were normal. As for sensory function, the Veteran had decreased pin and touch sensation in the distal upper and lower extremities in a general stocking and glove distribution. He had absent position in both fingers and toes. The impression was sensory loss in the hands and feet comprising probable small fiber distal peripheral neuropathy as well as some degree of symptom magnification and elaboration.    The neurologist commented further that this was a case of moderate to high complexity involving the differential diagnosis of sensory symptoms. It appeared that the Veteran may have sustained distal small fiber sensory loss which was now stable. The neurologist agreed with the finding that the Veteran's loss of positions sense and his normal balance and gait were at odds with each other. According to the neurologist, the disability in this case was related to cutaneous sensory loss in the distal extremities.

The Veteran also underwent a January 2010 neurological evaluation from                  Dr. Y.C.Z., at which the Veteran presented with back pain radiating to the right hip down to the foot, and right leg weakness. Physical examination indicated that motor evaluation showed normal tone and bulk. Power was graded at 4-/5 in the right proximal and bilateral distal muscles in the lower extremities. Deep tendon reflexes were 1+ in the bilateral ankles. Plantar responses were flexor on both sides. Sensory to pinprick and touch sensation revealed deficit in the right L5 and bilateral peroneal nerve distribution. There was an abnormal EMG and nerve conduction study of the lower extremities, providing evidence for lumbosacral radiculopathy involving multiple levels including S1 region, and peripheral neuropathy of the bilateral lower extremities. The diagnosis was bilateral moderate lumbosacral radiculopathy.

Another evaluation was conducted with regard to the upper extremities.               The Veteran presented with neck pain and right arm weakness. Motor examination showed normal tone and bulk. Power was graded at 4/5 in the right proximal and bilateral distal muscles in the upper extremities. Deep tendon reflexes were 1+ in the right triceps. Plantar responses were flexor on both sides. Sensory to pinprick and touch sensation revealed deficit in the right C6 and bilateral  median nerve distribution. The abnormal EMG and nerve conduction study indicated evidence of cervical radiculopathy involving multiple levels including C7 region, and evidence of bilateral carpal tunnel syndrome (median nerve entrapment at wrist) affecting sensory and motor components. 

Having considered all of the foregoing, the Board sees fit to continue the existing disability rating scheme pertaining to the Veteran's service-connected bilateral peripheral neuropathy of the upper and lower extremities. The Board is satisfied that it has a sufficiently thorough and accurate portrayal of the Veteran's peripheral neuropathy when taking into account the relative severity of symptomatology,           as well as the various nonservice-related medical conditions that otherwise explain the etiology of much of the Veteran's current neurological profile. 

Considering initially, the peripheral neuropathy of the right and left lower extremities, for which the Veteran is assigned a 20 percent evaluation each, the existing rating reflects "moderate" incomplete nerve paralysis; a higher rating of        40 percent would be assignable only for "moderately severe" impairment. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. First and foremost in this instance, section 4.124a of the rating schedule expressly states that where involvement is wholly sensory, the evaluation should be at most the moderate degree. Such is entirely the case here, where the Veteran has never been shown to have anything other than sensory involvement. Tests of motor strength, reflexes, and coordination have repeatedly been normal. Even the extent of sensory involvement has been seen at various times as more subjective and than objectively supported. There also is no objective depiction of symptomatology that is any greater than moderate in severity, notwithstanding the rule regarding wholly sensory involvement. Secondly, aside from those signs and symptoms directly attributable to peripheral neuropathy, there is indication that a substantial portion of the Veteran's sensory involvement to the lower extremities originates from nonservice-connected pathology, namely the condition of bilateral lumbosacral radiculopathy. To date, the record does not clarify what portion of the symptomatology is related to service-connected peripheral neuropathy, as opposed to nonservice-connected causes, so by default  the Veteran's numbness and discomfort to the lower extremities will be presumed due to service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). That having been said, the presence of a significant alternative contributing etiology strongly supports the assumption that the service-connected pathology is certainly no worse than "moderate" in degree. 

On the whole, therefore, the assigned 20 percent evaluations for peripheral neuropathy of the bilateral lower extremities appear to be proper. The Board recognizes that the Veteran last underwent VA Compensation and Pension examination for this condition in February 2008, some four years ago. Nonetheless, the Board finds that the record is sufficiently contemporaneous to decide this claim given the more recent private neurological evaluations on file, as well as indication from these treatment providers of alternative nonservice-connected etiologies, and that there appeared to be some degree of symptom magnification during the clinical evaluation. Thus, there is a recent and well-informed basis to decide these claims.

For similar reasons, the Board finds that the assigned 10 percent evaluations for peripheral neuropathy of the right and left hands are proper. Under 38 C.F.R.            § 4.124a, Diagnostic Code 8516, a 10 percent rating is warranted for "mild" incomplete paralysis of the ulnar nerve; the next higher rating, for a "moderate" level of impairment, warrants a 30 percent rating for a major extremity, and             20 percent rating for a minor extremity. As with the previous instance, the identified involvement of the right and left hands has been purely sensory in nature, and therefore warrants no more recognition than that for "moderate" impairment. As to the severity of symptomatology, on the February 2008 VA examination the Veteran specifically denied having experienced numbness of the hands. The January 2010 private neurologist's evaluation of Dr. M.P.V. provides relevant findings, but aside from some hand discomfort, reflexes, muscle tone and coordination were all normal in the hands. The neurologist's impression was sensory loss in the hands comprising probable small fiber distal peripheral neuropathy, but along with some degree of symptom magnification and elaboration. Meanwhile, a contemporaneous private neurological evaluation showed only cervical radiculopathy and bilateral carpal tunnel syndrome -- both distinctly nonservice-connected medical conditions --  and thereby further detracting from the likelihood of service-connected peripheral neuropathy as a substantial contributing factor to neurological impairment that was "moderate" in overall degree. Given the lack of ongoing and compelling symptomatology shown, and in light of the first above-cited January 2010 neurologist's assessment, the Board is not inclined to find that the evidence on          the balance best approximates a moderate level of severity. Rather, the existing               10 percent evaluations for the right and left hands should remain in effect under the provisions of VA's rating schedule.   

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's peripheral neuropathy condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.        As to employment status, the Veteran most recently indicated that he was retired from the U.S. Post Office, cause unspecified. Still, there is no concrete indication of a marked limitation of employability specifically due to the peripheral neuropathy disorder, particularly insofar as the lack of any retained capacity to complete occupational tasks in a more sedentary work environment.  

Moreover, the Veteran's service-connected disorder has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased ratings for bilateral peripheral neuropathy of the upper and lower extremities. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine         does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     








ORDER

An evaluation higher than 20 percent for peripheral neuropathy, right lower extremity, is denied. 

An evaluation higher than 20 percent for peripheral neuropathy, left lower extremity, is denied. 

An evaluation higher than 10 percent for peripheral neuropathy, right hand,                is denied. 

An evaluation higher than 10 percent for peripheral neuropathy, left hand, is denied. 


REMAND

The Board will direct further development on the remaining claim for entitlement  to a TDIU. 

Presently, the Veteran's service-connected disability compensation is a sufficient amount as to meet the preliminary schedular requirements for a TDIU under            38 C.F.R. § 4.16(a), of a single service-connected disability ratable at 60 percent or more; or for two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. He has been awarded service connection for residuals of cold injury right and left feet, rated at 30 percent each; residuals of cold injury, right and left hands, rated at 20 percent each; peripheral neuropathy, right and left lower extremities, rated at 20 percent each; and peripheral neuropathy, right and left hands, rated at       10 percent each. The combined evaluation for these disabilities of a common etiology (factoring in the VA combined rating table, and the additional factors for bilateral involvement of the upper and lower extremities) consists of 90 percent. 


Therefore, the preliminary schedular criteria for a TDIU are met. The remaining dispositive consideration becomes whether the Veteran is indeed incapable of securing and maintaining substantially gainful employment as the consequence of his service-connected disabilities. As of yet, there is no competent medical opinion addressing this dispositive issue of employability. As such is necessary to properly resolve the instant claim, a remand will be issued for this purpose. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO should schedule the Veteran for a                     VA general medical examination. The claims folder  must be provided to and reviewed by the examiner in conjunction with the examination. The examiner is then requested to offer an opinion with regard to whether          the Veteran is incapable of securing and maintaining substantially gainful employment due to one or more service-connected disabilities. In offering this opinion the examiner must consider the degree of interference with ordinary activities, including capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or psychiatric condition.                       The examiner must also comment upon whether the Veteran is equally precluded from sedentary and more physically strenuous occupations. The examiner should include in the examination report the rationale for any opinion expressed. 

2. The RO should then review the claims file.                       If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO should readjudicate the claim for        a TDIU based upon all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


